 

Exhibit 10.3

HASBRO, INC.

RESTATED 2003 STOCK INCENTIVE PERFORMANCE PLAN

CONTINGENT STOCK PERFORMANCE AWARD

(THREE PERFORMANCE METRICS WITH  NON-COMPETE)

[_______________] GRANT

 

            AGREEMENT, made effective as of [____________], by and between
HASBRO, INC., a Rhode Island corporation (the "Company") and the designated
contingent stock performance award recipient (the "Participant").

            WHEREAS, the Participant is eligible to participate in the Company's
Restated 2003 Stock Incentive Performance Plan, as amended (the "Plan"), and

            WHEREAS, contingent upon and in consideration for the Participant
having executed and delivered to the Company’s designated contact no later than
[____________] a Non-Competition, Non-Solicitation and Confidentiality Agreement
between the Participant  and the Company in the form provided to the Participant
by the Company, the Compensation Committee (the "Committee") of the Board of
Directors of the Company (the "Board"), acting in accordance with the provisions
of the Plan, is granting to Participant a contingent stock performance award
dated [____________] designed to reward the Participant for the Participant’s
efforts in contributing to the Company’s achievement of certain stated financial
goals, and

            WHEREAS, the stock performance award provides the Participant with
the ability to earn shares of the Company’s common stock, par value $.50 per
share (the "Common Stock"), contingent on the Company’s performance in achieving
pre-established cumulative diluted earnings per share (“EPS”), cumulative net
revenue (“Revenues”) and average return on invested capital (“ROIC”) performance
targets over the period beginning on December 28, 2015 and ending on December
30, 2018 (the “Performance Period”), subject to and upon the terms and
conditions set forth in the Plan and as hereinafter set forth.  For purposes of
this Agreement average ROIC shall be computed as Net Income divided by the sum
of Short-Term Debt plus Long Term Debt plus Shareholder’s Equity, averaged over
the three fiscal years in the Performance Period. 

 

--------------------------------------------------------------------------------

 

            NOW, THEREFORE, in consideration of these premises and other good
and valuable consideration, the parties hereto agree as follows:

W I  T  N  E  S  S  E  T  H: 

            1.         Contingent upon and in consideration for the Participant
having executed and delivered to the Company’s designated contact no later than
[____________] a Non-Competition, Non-Solicitation and Confidentiality Agreement
(the “Non-Compete Agreement”) between the Participant and the Company in the
form provided to the Participant by the Company, the Company hereby grants to
the Participant effective on [____________], and pursuant to the Plan, a copy of
which is attached hereto as Appendix A and the provisions of which are
incorporated herein as if set forth in full, a contingent stock performance
award (the “Award”) subject to and upon the terms and conditions set forth in
the Plan and in the Non-Compete Agreement and the additional terms and
conditions hereinafter set forth.  The Award is evidenced by this Agreement.  In
the event of any inconsistency between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern. Terms used
herein and not otherwise defined shall have the meaning set forth in the Plan. 
For the avoidance of doubt, if the Participant has not executed and delivered to
the Company’s designated contact the Non-Compete Agreement on or before
[____________], the Award represented by this Agreement will never take effect
and will be null and void.

            2.         By accepting this Award the Participant hereby
acknowledges and agrees that (i) this Award, and any shares the Participant may
acquire under this Award in the future or any of the proceeds of selling any
shares acquired pursuant to this Award, as well as any other incentive
compensation the Participant is granted after adoption of the Clawback Policy,
are subject to the Company’s Clawback Policy, which was adopted by the Company’s
Board of Directors in October 2012, and (ii) this Award, and any shares the
Participant may acquire under this Award in the future or any of the proceeds of
selling any shares acquired pursuant to this Award, as well as any other
incentive compensation the Participant is granted after adoption of the Clawback
Policy, will be subject to the terms of such Clawback Policy, as it may be
amended from time to time by the Board in the future.  Such acknowledgement and
agreement was a material condition to receiving this Award, which would not have
been granted to the Participant otherwise.  Additionally, the Participant
acknowledges and agrees that if the Participant is or becomes subject to the
Hasbro, Inc. Executive Stock Ownership

 

--------------------------------------------------------------------------------

 

Policy, effective as of March 1, 2014, as it may be amended from time to time by
the Board in the future (the “Stock Ownership Policy”),  then by accepting this
Award and any shares that the Participant may acquire in the future pursuant to
this Award, as well as any other equity-based incentive compensation the
Participant is granted after the Participant becomes subject to the Stock
Ownership Policy, the Participant agrees that the Participant  will be subject
to the terms of the Stock Ownership Policy, including without limitation the
requirement to retain an amount equal to at least 50% of the net shares received
as a result of the exercise, vesting or payment of any equity awards granted
until the Participant’s applicable requirement levels are met.

            3.         This Agreement relates to an Award providing the
Participant with the potential ability to earn shares of the Company’s common
stock, par value $.50 per share (the "Common Stock"), contingent on the
Company’s performance in achieving its pre-established cumulative EPS and
Revenues and average ROIC targets over the Performance Period.  The cumulative
EPS, cumulative Revenues and ROIC targets for the Performance Period are set
forth below:

           
EPS                                                                            
$[_________]

           
Revenues                                                                    
$[_________]

            Average
ROIC                                                            [__________]%

The threshold and maximum levels for cumulative EPS and Revenues and average
ROIC contributing to shares being earned under this Award are set forth on
Exhibit A to this Agreement.  Except as is otherwise set forth in this
Agreement, the Participant shall not have any ability to receive any shares of
Common Stock pursuant to this Award until the Performance Period is completed. 
Following the end of the Performance Period, the Committee will determine the
Company’s cumulative EPS and Revenues and average ROIC over the Performance
Period.  The Committee will certify the Company’s cumulative EPS, Revenues and
average ROIC over the Performance Period as promptly as is reasonably possible
following the completion of the Performance Period, but in no event later than
75 days following the completion of the Performance Period.

                4.         For purposes of this Award, the Company’s cumulative
EPS and Revenues and average ROIC over the Performance Period will be computed
on a consolidated basis in the same manner used by the Company in computing its
consolidated financial performance under generally accepted accounting
principles (“GAAP”), except for the following deviations from

 

--------------------------------------------------------------------------------

 

GAAP: (i) they will be computed excluding the impact of any changes in
accounting rules that are effective after the date of this Agreement and which
impact the Company’s reported net earnings or Revenues results by $10,000,000 or
more, individually or in the aggregate, in any fiscal year during the
Performance Period, (ii) they will exclude the impact of any acquisitions
(whether paid for in cash, shares of the Company’s stock, other property, or any
combination thereof) or dispositions, including the impact of compensation
expense associated with the transaction, consummated by the Company during the
Performance Period which have, individually or in the aggregate, either a total
acquisition price, or total sale price, respectively, of $100 million or more,
as such acquisition price or sales price is determined in good faith by the
Committee, (iii) they will be calculated excluding the impact of any major
discrete restructuring activities, including pension termination or settlement,
undertaken by the Company after the date of this Agreement which result in costs
or charges to the Company of $10,000,000 or more, individually, in any fiscal
year during the Performance Period, (iv) they will be calculated excluding the
impact of any payments made or entered into in connection with new license
amendments or license extensions, or other contractual arrangements or contract
amendments entered into after the date the goals are set, which were not
contemplated in the Company’s budget and operating plan used for purposes of
determining the performance goals, and which individually exceed $50,000,000
during any plan year, (v) they will be calculated excluding the impact of any
judgments, fines, penalties or expenses associated with litigations,
arbitrations, or regulatory matters, or settlements of ongoing or potential
disputes or regulatory matters, which individually exceed $50,000,000 in any
given year and (vi) they will be calculated based on actual results translated
at exchange rates established at the beginning of  the Performance Period.

            5.         The target number of shares of Common Stock which may be
issuable under this Award in the event of 100% achievement of the
pre-established cumulative EPS and Revenue and average ROIC measures over the
Performance Period is the specified number of shares communicated to the
Participant (the “Target Shares”).  The tables appearing on Exhibit A to this
Agreement set forth the contingent number of shares of Common Stock which the
Participant may actually earn under this Award, as a percentage of the Target
Shares, based upon certain performances by the Company in achieving the EPS,
Revenues and average ROIC targets. 

 

--------------------------------------------------------------------------------

 

            To compute the actual number of shares of Common Stock, if any,
which may be earned by the Participant the respective cumulative EPS and
Revenues and average ROIC performances of the Company, as certified by the
Committee following completion of the Performance Period, are applied to the
tables on Exhibit A.   The appropriate boxes in the tables corresponding with
the highest threshold achieved by the Company’s actual cumulative EPS and
Revenues and average ROIC performance, as so certified by the Committee, sets
forth the number of shares of Common Stock, if any, as a percentage of the
Target Shares, which are earned by the Participant over the Performance Period
due to the Company’s performance in achieving those metrics.  The Company’s
achievement against its EPS metric is weighted at 34% in determining the final
shares earned by the Participant.  The Company’s achievement against its
Revenues metric is weighted at 33%, and the Company’s achievement against its
average ROIC metric is also weighted at 33%.

            By way of illustration, if the Company’s cumulative Revenues over
the Performance Period are at least $[___________] (but below $[___________]),
the percentage of the Revenues target achieved is [___________]% and the
percentage of the target number of contingent shares earned due to that
performance is [____________]%.  If the Company’s cumulative EPS over the
Performance Period is at least $[___________] (but less than $[___________]),
the percentage of the EPS target achieved is [___________]%, and the percentage
of the target number of contingent shares earned due to that EPS performance is
[___________]%. If the Company’s average ROIC over the Performance Period is at
least [___________]% (but less than [___________]%), the percentage of the
average ROIC target achieved is [____________]%, and the percentage of the
target number of contingent shares earned due to that ROIC performance is
[___________]%.  In that case, the Participant would earn (.33*[___________]%) +
(.34*[___________]%) + (.33*[___________]%), or [___________]% of the Target
Shares of Common Stock subject to the Award.  If the number of Target Shares of
Common Stock subject to the Award was [____________] shares, the Participant
would earn [____________] shares of Common Stock.  If the number of shares
earned is not a whole number, the Participant will earn the next highest whole
number of shares.

 

--------------------------------------------------------------------------------

 

            6.  Once the Company has determined the number of shares of Common
Stock, if any, which have been earned by the Participant based on the cumulative
EPS and Revenues and average ROIC performance of the Company, the Company or its
designee will as promptly as possible thereafter, but in all events not later
than the 15th day of the third month following the end of the calendar year in
which the Performance Period ends, issue any such shares of Common Stock which
have been deemed earned to the Participant. 

            7.   The Participant shall consult with the Company or its designee
in advance of the issuance of any shares pursuant to this Award so as to
designate the manner in which the Participant wishes to pay any withholding
taxes due, and any such Participant’s designation must be made by the
Participant affirmatively to the Company, in the manner specified by the
Company, and on or before the date selected by the Company.  Each Participant
who elects to pay withholding taxes in cash shall deliver to the Company or its
designee, a check payable to Hasbro, Inc. or its designee, or a wire transfer to
such account of the Company or its designee, as the Company may designate, in
United States dollars, in the amount of any withholding required by law for any
and all federal, state, local or foreign taxes payable as a result of the
Participant earning any shares under this Award or being issued any shares
pursuant to the provisions below based on certain other events.  Alternatively,
a Participant may elect to satisfy the minimum withholding taxes required by law
payable as a result of the issuance of any shares pursuant to this Award (the
"Taxes"), in whole or in part, either (i) by having the Company withhold from
the shares of Common Stock to be issued pursuant to this Award or (ii)
delivering to the Company or its designee shares of Common Stock already owned
by the Participant and held by the Participant for at least six (6) months
(represented by stock certificates duly endorsed to the Company or its designee
or accompanied by an executed stock power in each case with signatures
guaranteed by a bank or broker to the extent required by the Company or its
designee), in each case in an amount whose Fair Market Value on the date the
Participant has become entitled to such shares pursuant to this Award is either
equal to the Taxes or less than the Taxes, provided that a check payable to
Hasbro, Inc. or its designee, or a wire transfer to such

 

--------------------------------------------------------------------------------

 

account of the Company or its designee as the Company may designate, in United
States dollars for the balance of the Taxes is also delivered to the Company, or
its designee, at the time of issuance.  If the Participant fails to timely pay
the withholding taxes in some other manner pursuant to the preceding provisions,
or otherwise does not timely remit payment of the required withholding taxes,
then the Participant’s tax withholding requirements will be satisfied through
the withholding of shares of Common Stock and to the extent a fractional share
needs to be withheld, the Company or its designee will withhold the next highest
number of full shares and will remit the value of the fraction of a share which
exceeds the required withholding to the Participant. As soon as practicable
after receipt of the withholding taxes and any other materials or information
reasonably required by the Company or its designee, the Company or its designee
shall deliver or cause to be delivered to the Participant, using the method of
delivery determined by the Company or its designee, the shares payable pursuant
to the Award (less any shares deducted to pay Taxes).

            8.         Until such time, if any, that actual shares of Common
Stock become due and are issued to the Participant in accordance with the terms
of this Agreement, the Participant will not have any dividend or voting rights
with respect to any shares which may be issuable in the future pursuant to this
Award.  The Participant’s rights under this Award shall be no greater than those
of an unsecured general creditor of the Company, and nothing herein shall be
construed as requiring the Company or any other person to establish a trust or
to set aside assets to meet the Company’s obligations hereunder.

            9.         (a)   If a Participant who is an employee of the Company
or of a direct or indirect subsidiary of the Company dies before the Performance
Period is completed, then the Company will issue the number of shares of Common
Stock to the executor, administrator or trustee of the Participant’s estate, or
the Participant’s legal representative, as the case may be, that is computed by
multiplying: (i) the number of shares of Common Stock which would have been
issuable to the Participant pursuant to the Award assuming completion of the
Performance Period and the Company’s achievement over the Performance Period of
cumulative EPS and Revenues and

 

--------------------------------------------------------------------------------

 

average ROIC equal to target in each case by (ii) a fraction, the numerator of
which is the number of days from the start of the Performance Period to the date
that the Participant died and the denominator of which is the total number of
days in the Performance Period.  This pro-rated target award will be payable as
soon following the Participant’s death as is reasonably practicable.  If a
Participant dies after the end of the Performance Period, but prior to the
delivery of any shares of Common Stock issuable pursuant to this award, then the
Company or its designee will issue to the Participant’s estate, or the
Participant’s legal representative, as the case may be, the number of shares of
Common Stock, if any, which would have otherwise been issuable to the
Participant if the Participant had not died.

                        (b)  If  a Participant with at least one year of
Credited Service of the Company suffers a permanent physical or mental
disability (as defined below), before the Performance Period is completed, then
the Participant’s Award will remain outstanding during the remaining portion of
the Performance Period.  At the end of the Performance Period the Committee will
compute how many, if any, shares of Common Stock would be issuable pursuant to
the Award based on the Company’s performance against its cumulative EPS and
Revenues and average ROIC targets.  That actual number of shares of Common Stock
which would have been earned under the Award over the entire Performance Period
will then be multiplied by a fraction the numerator of which is the number of
days from the start of the Performance Period to the date that the Participant
became disabled and the denominator of which is the total number of days in the
Performance Period.  This pro-rated number of shares will then be issuable to
the Participant in the same manner as shares are issued to other Participants. 

                        (c)   If a Participant who is an employee of the Company
or of a direct or indirect subsidiary of the Company retires at either an Early
Retirement Date or a Normal Retirement Date (each as defined below), before the
Performance Period is completed, then the Participant’s Award will remain
outstanding during the remaining portion of the Performance Period.  At the end
of the Performance Period the Committee will compute how many, if any, shares of
Common Stock would be issuable pursuant to the Award based on the Company’s
performance

 

--------------------------------------------------------------------------------

 

against its cumulative EPS and Revenues and average ROIC targets.  That actual
number of shares of Common Stock which would have been earned under the Award
over the entire Performance Period will then be multiplied by a fraction the
numerator of which is the number of days from the start of the Performance
Period to the date that the Participant retired and the denominator of which is
the total number of days in the Performance Period.  This pro-rated number of
shares will then be issuable to the Participant in the same manner as shares are
issued to other Participants. 

                        (d)       If a Participant ceases to be employed by the
Company or by a direct or indirect subsidiary of the Company before the end of
the Performance Period for any reason other than the reasons set forth in
subsections (a), (b) and (c) of this Section 9, including, without limitation,
if the Participant’s employment is terminated by the Company for cause or for
such other reason that casts such discredit on the Participant as to make
termination of the Participant’s employment appropriate (cause or such other
reasons being determined in the sole discretion of the Administrator and the
Administrator not being limited to any definition of Cause in the Plan), the
Award will be forfeited and the Participant will not have any further

rights under the Award, including, without limitation, any rights to receive
shares of Common Stock.

 

            For purposes of subsections (a), (b) and (c) above:

*          A year of "Credited Service" shall mean a calendar year in which the
Participant is paid for at least 1,000 hours of service (as defined in the
frozen Hasbro Pension Plan) as an employee of the Company or of a subsidiary of
the Company.  A Participant does not need to be, or have been, a participant in
the Hasbro Pension Plan.

*          "Early Retirement Date" shall mean:  the day on which a Participant
who has attained age fifty-five (55), but has not reached age sixty-five (65),
with ten (l0) or more years of Credited Service, retires.  A Participant is
eligible for early retirement on the first day of the calendar month
coincidental with or immediately following the attainment of

 

--------------------------------------------------------------------------------

 

age fifty-five (55) and the completion of ten (l0) years of Credited Service,
and "early retirement" shall mean retirement by an eligible Participant at the
Early Retirement Date.

*          "Normal Retirement Date" shall mean:  the day on which a Participant
who has attained age sixty-five (65) with five (5) or more years of Credited
Service, retires. A Participant is eligible for normal retirement on the first
day of the calendar month coincident with or immediately following the
Participant's attainment of age sixty-five (65) and completion of five (5) or
more years of Credited Service, and "normal retirement" shall mean the
retirement by an eligible Participant at the Normal Retirement Date.

*          "permanent physical or mental disability" shall mean:  a
Participant's inability to perform his or her job or any position which the
Participant can reasonably perform with his or her background and training by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or to be of long, continued and indefinite duration,
all as determined by the Committee in its discretion.

 

            10.       In the event of a Change in Control (as defined in the
Plan) prior to the end of the Performance Period, this Award will be treated in
accordance with the provisions of the Plan applicable to a Change in Control,
provided, however, that for purposes of computing the payment due to the
Participant as a result of a termination of employment following a Change in
Control under the terms set forth in the Plan, (i) the full number of Target
Shares will be used (as opposed to the actual number of shares, if any, that may
be issuable based on performance through the date of the termination of
employment following the Change in Control) and (ii) no pro-ration of the Award
will be applied to account for less than the full Performance Period having had
elapsed as of the date of the termination of employment following a Change in
Control.

            11.       The adjustment provisions set forth in Section 8 of the
Plan shall apply to this Award.

 

--------------------------------------------------------------------------------

 

            12.       This Award shall not be transferable by the Participant,
in whole or in part, except in accordance with Section 7 of the Plan.  Any
purported assignment, transfer, pledge, hypothecation or other disposition of
the Award or any interest therein contrary to the provisions of the Plan, and
the levy of any execution to, or the attachment or similar process upon, the
Award or any interest therein, shall be null and void and without effect.

            13.       Subject to the applicable provisions of the Plan, and
particularly to Section 7 of the Plan, this Agreement shall be binding upon and
shall inure to the benefit of Participant, Participant 's successors and
permitted assigns, and the Company and its successors and assigns.

            14.       This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Rhode Island and Providence
Plantations and applicable Federal law.

            IN WITNESS WHEREOF, the Company and the Participant have entered
this Agreement effective as of the day and year first above written.  By
accepting the terms of the award represented by this Agreement through an
electronic form offered by the Company, or the Company’s designee, the
Participant hereby agrees to the terms of this Agreement with the same effect as
if the Participant had signed this Agreement. 

 

            HASBRO, INC.

 

            By: /s/ Brian Goldner

                  Brian Goldner

                  Chairman, President and Chief Executive Officer

 

 

                                                                                         
By: _________________________

                                                                                                 
Participant

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

 

 

--------------------------------------------------------------------------------